DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ms. Kami Archibald on September 8, 2021.

The application has been amended as follows: 

Claim 1 has been cancelled.
The following claim 2 (NEW) has been added.
Claim 2 (NEW) A securement seat mount for a transportation vehicle, comprising: 
a. an adjustable central strap configured to encircle a vehicle seat back, and
b. a plurality of elongated upper webbing straps permanently affixed to said central strap where said webbing straps are configured to extend from behind and over said seat back, through upper D-ring attachments of a restraint harness worn by a passenger and loop back over said seat back to attach to another set of D-rings affixed to said upper webbing straps and configured to be positioned behind said seat back and out of reach of said passenger seated in said restraint harness, and 
c. said upper webbing straps are configured to be adjusted independently and individually while attached to said passenger wearing said restraint harness, and 
d. a lower plurality of webbing straps permanently affixed to said central strap and including attachment hardware assemblies comprising O-rings permanently affixed to ends of said lower webbing straps and slid over an operating portion of a snap hook which is configured to be connected to lower attachments of said restraint harness, limiting removal by said passenger wearing said restraint harness and connected to said securement seat mount, whereby said passenger cannot easily remove himself or herself from said securement seat mount without assistance of another individual.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636